Citation Nr: 1022550	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an increased rating for right knee 
retropatellar knee syndrome, evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 



INTRODUCTION

The Veteran had active service from January 1985 to October 
1988.

This appeal to the Board of Veterans' Appeals (Board) was 
taken from actions by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

On a prior occasion, the Veteran cancelled a scheduled 
hearing at the RO.

In part due to actions taken during the course of the current 
appeal, service connection is now in effect for left knee 
limitation of motion with osteoarthritis, rated as 20 percent 
disabling; right knee retropatellar pain syndrome, rated at 
10 percent; right knee subluxation, rated at 10 percent; and 
posterior anterior cruciate ligament tear of the left knee 
with subluxation, rated at 10 percent. 

The Veteran was scheduled to provide testimony at a hearing 
before a Veterans Law Judge at the Board in Washington, D.C., 
in July 2010.  In documents submitted by him and his 
representative in June 2010, he cancelled that hearing and 
requested withdrawal of his appeal. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issue of entitlement to an 
increased rating for right knee retropatellar pain syndrome.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of entitlement to an increased rating for right knee 
retropatellar pain syndrome, the Board does not have 
jurisdiction to consider that claim. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issue of entitlement to an increased rating for right 
knee retropatellar syndrome, rated as 10 percent disabling, 
was fully developed by the RO, included in the Veteran's 
Substantive Appeal, and certified to the Board on appeal.

In documents submitted by the Veteran and his representative 
in June 2010, it was indicated that he wishes to withdraw his 
appeal on that issue (as well as his hearing request).  There 
remain no allegations of errors of fact or law for appellate 
consideration as to those issues. Thus, the Board does not 
have jurisdiction to review them, and they must therefore be 
dismissed, without prejudice. 38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to an increased rating for right 
knee retropatellar syndrome, rated as 10 percent disabling, 
is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


